Citation Nr: 0108570	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  99-24 304	)	DATE
	)
	)





THE ISSUE

Whether a November 20, 1989, decision of the Board of 
Veterans' Appeals (Board) should be revised or reversed on 
grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from May 1972 to February 
1975.

By a decision entered on November 20, 1989, the Board denied 
what it characterized as a claim for an increased evaluation, 
in excess of 70 percent, for a service-connected nervous 
disorder, and a claim for a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  In April 1999, the veteran, through his 
representative, filed a motion for reconsideration of the 
Board's November 20, 1989, decision.  See 38 U.S.C.A. § 7103 
(West Supp. 2000); 38 C.F.R. § 20.1000 (2000).  That motion 
was denied in July 1999.  Thereafter, in November 1999, he 
filed a motion asking that the Board's November 20, 1989, 
decision be revised or reversed on grounds of CUE.  See 38 
U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. § 20.1400 
(2000).


FINDINGS OF FACT

1.  By a decision entered on November 20, 1989, the Board 
denied what it characterized as a claim for an increased 
evaluation, in excess of 70 percent, for a service-connected 
nervous disorder, and a claim for TDIU.

2.  The veteran has made two allegations of error in the 
Board's November 20, 1989, decision.  With respect to one of 
the allegations, he has failed to provide clear and specific 
reasons as to why the result would have been manifestly 
different but for the alleged error.  With respect to the 
other allegation, he has asserted what amounts to no more 
than a disagreement with how the Board weighed or evaluated 
the facts before it.



CONCLUSION OF LAW

The veteran has not satisfied the threshold pleading 
requirements for the revision of a Board decision on grounds 
of CUE.  38 U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. 
§§ 20.1400, 20.1401, 20.1403, 20.1404 (2000); 38 C.F.R. 
§ 3.344 (1989).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a decision entered in May 1976, the Department of Veterans 
Affairs (VA) granted the veteran's claim for service 
connection for schizophrenia and assigned a 100 percent 
evaluation therefor, effective from February 1975.  The total 
rating remained in effect until November 1987, when the VA 
Regional Office (RO) in Buffalo, New York, entered a decision 
reducing the rating to 70 percent, effective from February 
1988.  See 38 C.F.R. § 3.105(e) (1987).  The veteran appealed 
the RO's November 1987 decision to the Board, and the Board, 
by a decision entered on November 20, 1989, denied the 
appeal.

The veteran has made a motion asking that the November 20, 
1989, decision of the Board be revised or reversed on the 
grounds of CUE.  See 38 U.S.C.A. § 7111 (West Supp. 2000); 38 
C.F.R. § 20.1400 (2000).  In support of his motion, he has 
advanced two fundamental arguments.  He argues (1) that the 
Board incorrectly characterized the issue(s) on appeal as 
entitlement to an increased evaluation and TDIU, and failed 
to address the question properly developed for appeal, i.e., 
whether the reduction in the evaluation for schizophrenia, 
from 100 to 70 percent, was proper; and (2) that the Board, 
in effect, affirmed a reduction in the veteran's evaluation 
for schizophrenia based on a single examination, without 
clear evidence of sustained improvement, in violation of 38 
C.F.R. § 3.344.  On the latter point, he asserts that the 
results of examinations conducted in January 1990 in June 
1998 demonstrate continuity, rather than improvement, of 
symptoms over time.

CUE is a very specific and rare kind of error.  38 C.F.R. 
§ 20.1403(a) (2000).  It is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Id.  Generally, either the correct facts, 
as they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  Id.

Any party to a Board decision can make a motion to have the 
decision revised or reversed on the grounds of CUE.  38 
U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. §§ 20.1400(a), 
20.1401(b) (2000).  In order to prevail on such a motion, the 
movant must establish that there was an error in the Board's 
adjudication, and that the error was such that, had it not 
been made, the outcome of the adjudication would have been 
manifestly different.  38 C.F.R. § 20.1403(c) (2000).  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be "clear and 
unmistakable."  Id.  A disagreement with how the Board 
weighed or evaluated the facts in a particular case is not 
CUE.  Id. § 20.1403(d)(3).

If a party wishes to have a motion for CUE considered on the 
merits, he must set forth clearly and specifically the 
alleged CUE of fact or law in the Board decision, the legal 
or factual basis for such allegations, and why the result 
would have been manifestly different but for the alleged 
error.  38 C.F.R. § 20.1404(b) (2000).  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy these 
requirements, id., and motions that fail to satisfy these 
requirements may be dismissed without prejudice to re-filing.  
See Disabled Am. Veterans v. Gober, 234 F.3d 682, 698-99 
(Fed. Cir. 2000), reh'g denied, Nos. 99-7061, 99-7071, 99-
7084, 99-7085, 2001 U.S. App. LEXIS 1314 (Fed. Cir. Jan. 2, 
2001) (invalidating 38 C.F.R. § 20.1404(b) to the extent that 
it allowed insufficiently plead motions to be denied without 
further opportunity to re-file).

With regard to rating reductions, VA regulations in effect at 
the time of the Board's November 20, 1989, decision 
prohibited the reduction of ratings assigned to diseases 
subject to temporary or episodic improvement, such as 
psychoses, on the basis of any one examination.  See 
38 C.F.R. § 3.344 (1989).  An exception to that rule applied, 
however, in instances where all of the evidence of record 
clearly warranted the conclusion that sustained improvement 
had been demonstrated.  Id.

In the present case, the veteran is correct, with respect to 
allegation (1), above, that the Board erroneously 
characterized the issue(s) on appeal in its November 20, 
1989, decision.  Contrary to the veteran's assertions, 
however, the Board did not fail to address the question of 
whether the reduction in the evaluation for schizophrenia, 
from 100 to 70 percent, was proper.  Indeed, it appears clear 
from the body of the November 20, 1989, decision that, 
despite how the Board may have formally characterized the 
issue(s), it fully recognized that the case was on appeal 
from a decision that had reduced the veteran's rating for 
schizophrenia.  The Board specifically noted in the decision 
that the RO had reduced the veteran's rating, and that the 
veteran had advanced arguments to the effect that his 
condition had not improved and that the reduction in his 
evaluation was unwarranted.  Moreover, the Board specifically 
cited to, and applied, 38 C.F.R. §§ 3.344(a) and 3.343(a), 
and concluded that "the totality of evidence shows sustained 
material improvement in the veteran's disorder . . . ."  Cf. 
Johnston v. West, 11 Vet. App. 240, 241-42 (1998) (it is the 
content of a Board's decision, and not the framing of the 
issue on appeal, that governs the decision's effect).  The 
veteran has not addressed any of these points in his motion.  
Nor has he provided any clear and specific reasons as to why 
the result of the November 20, 1989, decision would have been 
manifestly different had the Board characterized the issue(s) 
differently in that decision.  Under the circumstances, 
therefore, the Board finds that the veteran's first 
allegation of CUE, denoted (1), above, does not satisfy the 
threshold pleading requirements set forth in § 20.1404(b).

The veteran's other allegation of error, denoted (2), above, 
is that the Board affirmed a reduction in the veteran's 
evaluation for schizophrenia based on a single examination, 
without clear evidence of sustained improvement, in violation 
of 38 C.F.R. § 3.344.  He is arguing, in effect, that the 
Board accorded disproportionate weight to a particular VA 
examination, and that the Board could not have reasonably 
found that all of the evidence of record, taken together, 
warranted the conclusion that sustained improvement had been 
clearly demonstrated within the meaning of 38 C.F.R. 
§ 3.344(a).  That sort of allegation, which goes to the 
Board's weighing or evaluation of facts, cannot be the basis 
of a valid claim of CUE.  See 38 C.F.R. § 20.1403(d)(3) 
(2000).  Moreover, to the extent that the veteran is arguing 
that evidence generated subsequent to November 20, 1989, 
demonstrates the absence of sustained improvement, the Board 
notes that a finding of CUE must be based only on the law and 
record that existed when the challenged decision was made.  
See 38 C.F.R. § 20.1403(b) (2000).

For all the foregoing reasons, the Board finds that the 
veteran has failed to satisfy the threshold pleading 
requirements for the revision of a Board decision on grounds 
of CUE.  Accordingly, his motion is dismissed without 
prejudice to re-filing.


ORDER

The motion is dismissed without prejudice.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



